People v Adams (2021 NY Slip Op 01424)





People v Adams


2021 NY Slip Op 01424


Decided on March 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
PAUL WOOTEN, JJ.


2018-09333	ON MOTION
 (Ind. No. 2300/16)

[*1]The People of the State of New York, respondent,
vAkim Adams, appellant.


Joseph A. Hanshe, Sayville, NY, for appellant, and appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Glenn Green and Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Mark D. Cohen, J.), rendered June 18, 2018, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Joseph A. Hanshe for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to the appellant's new counsel assigned herein; and it is further,
ORDERED that Thomas J. Butler, P.O. Box 665, Melville, New York 11747, is assigned as counsel to perfect the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated October 19, 2018, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties. The parties are directed to file one original and five duplicate hard copies, and one digital copy, of their respective briefs, and to serve one hard copy on each other (see 22 NYCRR 1250.9[a][4]; [c][1]).
The brief submitted by the appellant's assigned counsel pursuant to Anders v California (386 US 738) is deficient because it fails to analyze potential appellate issues or highlight facts in the record that might arguably support the appeal (see People v Rojas, 188 AD3d 726; People v Sofo, 186 AD3d 873; People v Parker, 135 AD3d 966). Counsel merely recites the underlying facts and states a bare conclusion that there are no nonfrivolous issues to be raised on appeal (see People v Louis, 186 AD3d 875; People v Sofo, 186 AD3d at 875; People v Nikac, 175 AD3d 1323). Since the brief does not demonstrate that assigned counsel fulfilled his obligation [*2]under Anders, we must assign new counsel to represent the appellant (see People v Rojas, 188 AD3d at 727; People v Sofo, 186 AD3d at 875; People v Parker, 135 AD3d at 968).
DILLON, J.P., AUSTIN, BARROS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court